Citation Nr: 1716019	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cervical strain, with residual myalgia and degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected cervical strain, with residual myalgia and degenerative joint disease, prior to January 11, 2011.

3.  Whether termination of the 100 percent rating for squamous cell carcinoma right vocal cord and assignment of a noncompensable rating, effective November 1, 2013, was proper.

4.  Entitlement to a compensable rating for squamous cell carcinoma right vocal cord.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to December 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from November 2008 and August 2013 rating decisions.  

In the November 2008 rating decision, the RO, inter alia, continued a 30 percent disability rating for cervical strain, with residual myalgia and degenerative joint disease, and denied a TDIU.   In December 2008, the Veteran filed a notice of disagreement (NOD) only with regard to the denial of his claim for an increased rating for cervical spine disability.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  The RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim in December 2011.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A May 2013 letter informed the Veteran that his hearing was scheduled for a date in June 2013.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.

In July 2013, as explained previously, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the cervical spine disability for which a higher rating was sought (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the higher rating and TDIU for further action. 
Subsequently, in an August 2013 rating decision, the RO terminated the Veteran's 100 percent rating for squamous cell carcinoma right vocal cord and assigned a noncompensable rating, effective November 1, 2013 (as well as discontinued special monthly compensation based on housebound criteria).  In September 2013, the Veteran filed an NOD expressing disagreement with the "reduction" in rating. The RO issued an SOC addressing the evaluation of the squamous cell carcinoma of the right vocal cord in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

After accomplishing further action, in a March 2014 rating decision, the RO granted a TDIU, effective January 11, 2011 (the effective date of the award of a 70 percent rating for posttraumatic stress disorder); the date the Veteran was deemed to meet the percentage requirements for a schedular TDIU.  However, the RO also continued to deny an increased rating for cervical spine disability (as reflected in a March 2014 SSOC).

Notably, although the RO considered the award of a TDIU a full grant of the benefit sought with respect to that matter, given the previous characterization of the TDIU claim as due to the cervical spine disability, and the fact that a TDIU has not been awarded from the date of the filing of the claim for increase for cervical spine disability, the matter of a TDIU due to cervical spine disability prior to January 11, 2011, remained on appeal (as reflected on the title page). 

As regards the matter of representation, the Board notes that the Veteran was previously represented by the Florida Department of Veterans Affairs.  However, in May 2016, the Veteran appointed The American Legion as his representative, as reflected in a VA Form 21-22a, Appointment of Veteran's Service Organization as Claimant's Representative, executed and filed in May 2016.  The Board recognizes the change in representation. 

The Board most recently remanded this matter in November 2016 for a videoconference hearing.  However, in March 2017, the Veteran indicated his desire to withdraw all issues on appeal and cancel the scheduled Board hearing.

FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to a rating in excess of 30 percent for cervical strain with residual myalgia and degenerative joint disease; entitlement to TDIU due to the service-connected cervical strain, with residual myalgia and degenerative joint disease, prior to January 11, 2011; whether termination of the 100 percent rating for squamous cell carcinoma right vocal cord and assignment of a noncompensable rating, effective November 1, 2013, was proper; and entitlement to a compensable rating for squamous cell carcinoma right vocal cord, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, in a March 2017 submission, wrote that he wanted to withdraw all issues on appeal.  The following issues were on appeal at the time of the Veteran's withdraw: entitlement to a rating in excess of 30 percent for cervical strain with residual myalgia and degenerative joint disease; entitlement to TDIU due to the service-connected cervical strain, with residual myalgia and degenerative joint disease, prior to January 11, 2011; whether termination of the 100 percent rating for squamous cell carcinoma right vocal cord and assignment of a noncompensable rating, effective November 1, 2013, was proper; and entitlement to a compensable rating for squamous cell carcinoma right vocal cord.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of entitlement to a rating in excess of 30 percent for cervical strain with residual myalgia and degenerative joint disease is dismissed.

The appeal of entitlement to TDIU due to the service-connected cervical strain, with residual myalgia and degenerative joint disease, prior to January 11, 2011, is dismissed.

The appeal of whether termination of the 100 percent rating for squamous cell carcinoma right vocal cord and assignment of a noncompensable rating, effective November 1, 2013, was proper, is dismissed.

The appeal of entitlement to a compensable rating for squamous cell carcinoma right vocal cord is dismissed.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


